Ex. 10.46

FIRST AMENDMENT
TO
SRE FEE AGREEMENT
THIS FIRST AMENDMENT TO SRE FEE AGREEMENT (this "Amendment") is entered into
effective as of August 24, 2015, by and between IMH Financial Corporation, a
Delaware corporation ("IMH"), and SRE Monarch, LLC, a Delaware limited liability
company ("SRE").
WHEREAS, IMH and SRE entered into that certain SRE Fee Agreement dated as of
July 24, 2014 (the "Agreement"); and
WHEREAS, IMH and SRE now desire to amend the Agreement upon the terms and
subject to the conditions set forth in this Amendment;
NOW THEREFORE, in consideration of the covenants and promises contained in this
Amendment, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
1.    Amendment. A new Section 3A of the Agreement is hereby added to read
as follows:
"3A.    Additional Consulting Fees. In exchange for consulting services to be
provided by SRE to IMH in connection with IMH' s acquisition and potential
development, sale, mortgage, lease, distribution and/or other disposition or
monetization of land and certain water rights in Sandoval County, New Mexico
(the "New Mexico Development"), IMH shall pay to SRE a one-time consulting fee
of $50,000. One-half of such fee shall be paid to SRE upon execution of this
Amendment and the remaining half of such fee shall be paid to SRE upon SRE's
delivery to IMH of a final report detailing its findings and recommendations
with respect to the New Mexico Development."


2.    No Further Amendment. Except as amended by this Amendment, the Agreement
remains in full force and effect and has not been amended. The Agreement, as
amended by this Amendment, constitutes the entire agreement of the parties with
respect to the subject matter contained therein and herein, and may not be
amended except in a writing signed by both parties hereto.


3.     Governing Law. This Amendment shall, without regard to principles of
conflict of laws, be governed by the laws of the State of Delaware as to all
matters, including, without limitation, matters of validity, construction,
effect and performance.


4.    Counterparts. This Amendment may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.


[Remainder of page intentionally left blank; signature page follows]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.




 
 
"IMH"
 
 
 
 
 
IMH Financial Corporation,
 
 
a Delaware corporation
 
 
 
 
By:
/s/ Lawrence D. Bain
 
 
Name: Lawrence D. Bain
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
"SRE"
 
 
 
 
 
SRE Monarch, LLC
 
 
a Delaware limited liability company
 
 
 
 
By:
Singerman Real Estate Management Company, L.P., a Delaware limited partnership
 
 
 
 
 
Its: Manager
 
 
 
 
 
By: /s/ Seth Singerman
 
 
Name: Seth Singerman
 
 
Title: Manager









